DETAILED ACTION

This Office Action is in response to the communication filed 01/25/2022.
Status of the claims:
Claims 2-20 are cancelled.
Claims 1, 21-40 are Previously Presented and examined.
Claims 1, 21-40 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 01/25/2022. By this amendment, claims 1, 21, 25-26, 32-37 and 40 have been amended. The amendment, specifically to Independent claims 1, 21, and 40  are related to patentability issues and not just to clarify subject matter already present.  

Response to Claim Rejections under 35 USC § 103
The Applicant Arguments/Remarks made in an Amendment, filed 01/25/2022 with respect to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Shattil in view of Leroudier ; and the rejection of claims 21-25, 28-30,  and 32-40 under 35 U.S.C. 103 as being unpatentable over Shattil in view of Leroudier and Fischer have been fully considered. It is noted, however, that the claims have been amended to include new feature/s which is/are not in previously rejected claims. Further, the amendment, specifically to independent claims 1, 21 and 40 is related to patentability issue and is the result of prior art reference/s, thus narrow scope of the claims. Furthermore, the amendment to the claims, specifically to the independent claims, necessitated new ground(s) of rejection presented in this Office action. As such, the Applicant’s arguments/remarks have been thoroughly reviewed but considered moot in view of the amendment to the claim. Moreover, an updated search and/or additional consideration of said currently amended clams performed by the examiner concluded, prior art fail to disclose the invention as a whole 

Allowable Subject Matter
Pending claims 1, 21-40 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the Applicant’s amendment to the claims, specifically, to the independent claims 1, 21 and 40 made for facilitating expeditious prosecution of the application and used to overcome the prior art cited in the rejection of previously presented claims under 35 USC §103, the claimed subject matter in currently pending claims 1, 21-40 is patentably distinguishable from the prior art; therefore is allowable. Furthermore, an updated search and/or additional consideration of said currently amended clams performed by the examiner concluded, prior art alone or in combination fail to disclose the invention as a whole more specifically the underlined portion, as recited in the independent claims 1, 21, 40 and further limited in their dependent claims.  

Regarding Claim 1 
(Currently Amended) A system comprising: 
a first fronthaul interface including a plurality of first digital multiplexing units (DMUs), wherein 
each first DMU of the plurality of first DMUs is in communication with a plurality of digital remote units (DRUs) that provide radio coverage in a given geographic location associated with the first DMU that is different from one or more geographic locations associated with other first DMUs of the plurality of first DMUs, and 
is in communication with at least one other first DMU of the plurality of first DMUs, and is configured to: 
receive a plurality of first signals from a first baseband unit (BBU) and from one or more other first DMUs of the plurality of first DMUs; 
extract a first subset of the plurality of first signals associated with the  plurality of DRUs associated with the first DMU; 
aggregate the first subset of the plurality of first signals into a first stream; and 
route the first stream to one or more DRUs of the plurality of DRUs.  

Regarding Claim 21
 (Currently Amended) A system comprising: 
a first fronthaul interface including a plurality of first digital multiplexing units (DMUs), wherein 
each first DMU of the plurality of first DMUs is in communication with a plurality of digital remote units (DRUs) that provide radio coverage in a given geographic location associated with the first DMU that is different from one or more geographic locations associated with other first DMUs of the plurality of first DMUs and 
is in communication with at least one other first DMU of the plurality of first DMUs, and a first DMU of the plurality of first DMU is configured to: 
receive a plurality of first signals from a first baseband unit (BBU) and from one or more other first DMUs of the plurality of first DMUs; 
extract a first subset of the plurality of first signals associated with a plurality of DRUs; 
aggregate the first subset of the plurality of first signals into a first stream; and 
route the first stream to one or more second DMUs.  

Regarding Claim 40 
(Currently Amended) A system comprising: 
a fronthaul interface including a plurality of first digital multiplexing units (DMUs), wherein 
each first DMU of the plurality of first DMUs is in communication with a plurality of digital remote units (DRUs) that provide radio coverage in a given geographic location associated with the first DMU that is different from one or more geographic locations associated with other first DMUs of the plurality of first DMUs and 
is in communication with at least one other first DMU of the plurality of first DMUs, and a first DMU of the plurality of first DMU is configured to: 
receive a plurality of signals from a baseband unit (BBU) and from one or more other first DMUs of the plurality of first DMUs; 
extract a first subset of the plurality of signals associated with a plurality of DRU; 
aggregate the first subset of the plurality of signals into a stream; and 
route the stream to one or more DRUs of the plurality of DRUs via a second DMU.   

Regarding Claims 22-39  
Claims 22-39 are dependent claims having claim 21 as base claim and therefore incorporate its respective feature. These claims are patentably distinguishable from the prior art at least by reason of their dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are US2015/0303950 issued to Shattil; US2018/0234875 issued to Leroudier; and US2012/0106657 issued to Fischer et al. (“Fischer”)
	Regarding the subject matter of previously presented & rejected claims, Shattil discloses a system (e.g. Shattil, Figs. 1, 12 and ¶ 46, 59: a communication system) comprising: a first fronthaul interface (e.g. Shattil, Fig. 12: a first fronthaul interface) including a plurality of first digital multiplexing units (DMUs) (e.g. Shattil, Figs 12, 18: including a multiplexing unit of plurality of interfaces), wherein each first DMU of the plurality of first DMUs is configured to: receive a plurality of first signals from a first baseband unit (BBU) (e.g. Shattil, Figs. 12, 18 and ¶88, 204: the plurality of multiplexing units receive a plurality of signals for example, from “base station 1”) receive a plurality of signals from the distributed Base Stations (BBUs) (e.g. Shattil, Figs. 2, 12, 18 and ¶ 88, 204: receive a plurality of signals from one or more Base Stations that are distributed); extract a first subset of the plurality of first signals (e.g. Shattil, Figs 2, 12, 18, and ¶33, 273:  capable of extracting and converting information signals into a multiplexed signal), wherein each of the one or more DRUs provides radio coverage in a given geographic location (e.g. Shattil, Remote Units 120.1-120.K in Figs 1, 2, 12, 18: one or more remote units for providing radio coverage in a given geographic location); aggregate the first subset of the plurality of first signals into a first stream (e.g. Shattil, Figs 2, 12, 18, and ¶ 33, 273-274: aggregate the plurality of signals into a stream); and route the first stream to the one or more DRUs (e.g. Shattil, Figs 12, 18, and ¶ 202: routes the stream to one or more UEs of a plurality of UEs (remote units)). Regarding the subject matter of previously presented & rejected claims, Leroudier’s invention related to a technology for providing wide area transport networks for mobile Radio 
However, none of references teaches all the limitation and the detailed connection recited in currently amended independent claims 1, 21, 40 and further limited by their dependents, as described above. In addition, a further updated search and/or consideration of the clams amendment, performed by the examiner concluded that all of the rejections in the most recent Office action are overcome and prior art, alone or in combination, does not disclose the invention as a whole, more specifically, the underlined portion, as recited in the claims and as indicated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632